Case 3:15-md-02672-CRB Document 7029-7 Filed 01/13/20 Page 1 of 7




          &YIJCJU
Case 3:15-md-02672-CRBDoc
   2:16-mj-30588-DUTY  Document   7029-7
                          # 1 Filed       FiledPg
                                    12/30/16    01/13/20
                                                  1 of 18 Page
                                                          Pg ID21of 7
Case 3:15-md-02672-CRB
 2:16-mj-30588-DUTY  DocDocument
                         # 1 Filed7029-7
                                   12/30/16Filed
                                              Pg01/13/20
                                                 11 of 18 Page
                                                          Pg ID311
                                                                 of 7
Case 3:15-md-02672-CRB
 2:16-mj-30588-DUTY  DocDocument
                         # 1 Filed7029-7
                                   12/30/16Filed
                                              Pg01/13/20
                                                 12 of 18 Page
                                                          Pg ID412
                                                                 of 7
Case 3:15-md-02672-CRB
 2:16-mj-30588-DUTY  DocDocument
                         # 1 Filed7029-7
                                   12/30/16Filed
                                              Pg01/13/20
                                                 13 of 18 Page
                                                          Pg ID513
                                                                 of 7
Case 3:15-md-02672-CRB
 2:16-mj-30588-DUTY  DocDocument
                         # 1 Filed7029-7
                                   12/30/16Filed
                                              Pg01/13/20
                                                 14 of 18 Page
                                                          Pg ID614
                                                                 of 7
Case 3:15-md-02672-CRB
 2:16-mj-30588-DUTY  DocDocument
                         # 1 Filed7029-7
                                   12/30/16Filed
                                              Pg01/13/20
                                                 15 of 18 Page
                                                          Pg ID715
                                                                 of 7
